June 12, 2009 Via EDGAR and Fax Daniel Morris Attorney-Advisor United States Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C. 20549 Re: Norfolk Southern Corporation Registration Statement on Form S-4 (File No. 333-158238) Dear Mr. Morris: We are writing on behalf of Norfolk Southern Corporation, a Virginia corporation (the "Company"), in response to the letter of the staff of the Division of Corporation Finance (the "Staff") of the Securities and Exchange Commission (the "Commission"), dated May 26, 2009 (the "Comment Letter") relating to Amendment No. 1 to the subject Registration Statement on Form S-4 (the "Form S-4") and the prospectus forming a part thereof (the "Prospectus").The Company has considered your comments and authorized us to make on its behalf the response and changes to the Form S-4 described below.These changes are reflected in Amendment No. 2 to the Form S-4 filed today on EDGAR ("Amendment No. 2") that has been marked to show the Company's responses to your comments. Set forth below are the Company's responses to the comments raised in the Comment Letter.For the convenience of the Staff, each comment in the Comment Letter is reprinted in bold and is followed by the corresponding response of the Company. Summary of the Exchange
